267 F.2d 319
Paul S. BACHANT, Plaintiff, Appellant,v.Salvatore L. FICARO, Defendant, Appellee.
No. 5454.
United States Court of Appeals First Circuit.
June 11, 1959.

Appeal from the United States District Court for the District of Massachusetts; Bailey Aldrich, Judge.
Carl Liddy, Boston, Mass., with whom Fusaro & Fusaro, Worcester, Mass., was on brief, for appellant.
James C. Donnelly, Jr., Worcester, Mass., with whom Joseph F. Sawyer, Jr., and Ceaty, Ceaty, MacCarthy & Donnelly, Worcester, Mass., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
A judgment will be entered affirming the judgment of the District Court.